Citation Nr: 0532335	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Whether the reduction in the evaluation from 40 to 20 percent 
for the service-connected lumbosacral strain was proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.  
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The 40 percent assigned for the service-connected 
residuals of lumbosacral strain had been in effect for almost 
five years prior to being reduced based on an examination in 
2001.  

3.  The reduction in this case is not shown to have been 
based on a reexamination disclosing improvement in the 
service-connected low back disability.  



CONCLUSION OF LAW

The 40 percent rating for the service-connected residuals of 
lumbosacral strain was improperly reduced; the reduction is 
void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.71a including 
Diagnostic Code 5295 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).

In view of the favorable action taken hereinbelow, further 
discussion of VCAA is unnecessary at this time.  


Rating reduction from 40 to 20 percent

In this case, the veteran has appealed the issue of whether 
the reduction in his disability evaluation from 40 to 20 
percent for his service-connected lumbosacral strain was 
proper.  The veteran's disability is rated under 38 C.F.R. 
4.71a, Diagnostic Code 5293 (previously rated under 
Diagnostic Code 5295).  

The Board notes that the veteran's Form DD-214 reflects his 
service during the Vietnam Conflict and his receipt of the 
Parachutist Badge decoration, among others.  

By way of history, the RO granted a 10 percent rating for his 
lumbosacral strain in a May 1970 rating decision.  In a 
February 1975 rating decision, the RO increased the veteran's 
disability evaluation to 20 percent.  The RO continued the 20 
percent evaluation in a March 1980 rating action.  The 
service-connected back disability was evaluated under 
Diagnostic Code 5295 for lumbosacral strain.  

On April 3, 1997, the RO received the veteran's increased 
rating claim.  In its August 1997 rating action, the RO 
increased the evaluation to 40 percent under Diagnostic Code 
5293 for intervertebral disc syndrome.  This rating was made 
effective on April 3, 1997.  

A May 1997 VA examination showed that the veteran had 
increased low back pain and right leg numbness.  Muscle spasm 
and tenderness were in the lumbar spine.  The veteran was 
noted to have forward flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 20 degrees and rotation to 25 
degrees.  

The diagnosis was that of traumatic arthritis of the lumbar 
spine directly related to parachute jumps and chronic low 
back strain.  

In a May 1999 rating decision, the RO continued the 40 
percent disability evaluation following a VA spine 
examination completed in May 1999.  

On VA examination in May 1999, the veteran had reported an 
increased severity of his low back condition.  He complained 
of having soreness in the lumbar spine with occasional 
weakness and stiffness with some fatigability and lack of 
endurance.  During a period of flare-up, the veteran 
experienced a 15 percent loss of function in the lumbar spine 
with increased pain.  

The veteran was noted to have 94 degrees of forward flexion, 
30 degrees of extension, 30 degrees of right/left lateral 
flexion and 35 degrees of right/left rotation.  

On examination of the lumbar spine, painful motion and muscle 
spasm were observed.  The examiner noted that these symptoms 
could "significantly limit functional ability during flare-
ups."  The X-ray studies taken in May 1997 showed minimal 
spondylosis.  

On May 2001, the veteran had been examined for VA rating 
purposes.  He complained about low back pain and numbness 
into the legs.  The examiner noted use of back support with 
complaints of stiffness and fatigability after doing 
strenuous work.  During a period of flare-up, the veteran 
reported very little interference with his activities.  

On examination of the lumbar spine, the veteran had 80 
degrees of flexion, 25 degrees of extension and 25 degrees of 
right/left lateral flexion.  The veteran noted some back 
discomfort at the extremes of forward flexion and extension.  

No weakness was observed in any muscle group in the lower 
extremities.  The examiner's diagnosis was that of recurrent 
lumbosacral sprains with some overlying mild degenerative 
arthritis of the lumbar spine.  

As a result, the RO in its June 2001 rating decision proposed 
to reduce the veteran's 40 percent rating for his residuals 
of lumbosacral strain to a 20 percent rating.  

The veteran was scheduled for VA examination in January 2002; 
however, due to his incarceration, he was unable to report to 
the examination.  

A May 2001 VA  primary care note reflected the veteran's 
normal muscle strength in the spine with smooth well balanced 
gait and some decreased range of motion in to the spine.  The 
veteran's degenerative joint disease was noted to be stable 
with use of medications.  

A VA radiographic report of the lumbar spine dated in June 
2000 showed a stable examination with diffuse degenerative 
changes associated with a slight wedge configuration of 
several of the centra.  During this time, the Board notes 
that the veteran asserted that his low back condition had not 
improved.  

Upon further consideration by the RO, in a November 2001 
rating decision, the RO again proposed to reduce the 
veteran's 40 percent rating to 20 percent.  

In February 2002, the rating for the service-connected 
lumbosacral strain was formally reduced from 40 percent to 20 
percent disabling, effective on February 1, 2002.  

Additional development was undertaken and private medical 
records were obtained from the New Hampshire Department of 
Corrections dated from December 2001 to February 2004.  

In February 2002, the veteran complained of back disc shift 
and pinched nerves.  He noted numbness in the thighs and 
inability to bend to the toes.  

The veteran reported that his low back pain had increased in 
severity since his incarceration.  No spasms were noted on 
examination, and no pain was palpated.  The examiner's 
assessment was that of low back pain, deconditioned.  

The veteran reported that prescribed exercises and 
medications did not alleviate his pain on movement.  The 
veteran was issued an egg crate mattress for additional 
padding.  

In a March 2002 physical therapy note, the veteran was found 
to have poor posture and a history of back problems.  His 
range of motion was within normal limits in the trunk with 
some tightness in the hips.  No spasms were palpated, and it 
was noted that the veteran was in good overall condition.  

However, in follow-up examination entries dated in January 
2004, the veteran still complained of having low back pain 
with radiation into the knees and numbness in the legs.  The 
veteran was noted to ambulate stiffly with limited range of 
motion.  He was fitted with a back brace and placed on 
restrictions from sports, work and lifting more than 10 
pounds.  

In February 2004, the veteran presented with excellent 
mobility and no complaints of pain despite his need for the 
back brace that he had not yet received.  

On VA examination in December 2003, the veteran complained of 
having intermittent bilateral knee and hip pain with 
weakness, pain, and numbness.  The veteran stated that he had 
had ongoing hip pain since 1968 following a parachute jump in 
which he injured his back.  

It was noted that the veteran walked unaided and reported no 
difficulties transferring in or out of his bunk or doing any 
activities of daily living despite pain.  The examiner 
reported that the veteran worked as a janitor and completed 
his duties without any difficulties.  

On examination of the lumbar spine, the veteran had 
symmetrical spine with erect posture.  His gait was casual.  
The veteran's thoracolumbar spine range of motion was that of 
90 degrees of flexion, 30 degrees of extension, 30 degrees of 
right/left lateral flexion and 45 degrees of right/left 
lateral rotation.  

The examiner noted the veteran's complaints of stiffness and 
weakness on range of motion testing.  The examiner opined 
that the veteran's range of motion in the thoracic and lumbar 
spine was within normal limits with no involvement in bowel 
or bladder function.  

Under 38 C.F.R. § 3.344, sections (a) and (b) are to be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) is to 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  

In this case, when the RO's reduction in November 2001 was 
finally implemented, the veteran's 40 percent rating had been 
assigned for almost five years.  

Given this fact, the Board will undertake to review the 
veteran's claim in order to ensure as reasonably possible the 
greatest degree of consistency in rating of the service-
connected low back disability.  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

As well, this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

The medical evidence from 1997 indicates mild degenerative 
arthritis in the lumbar spine with complaints of pain that 
worsens on flare-up, use of a back support and medication to 
minimize discomfort on movement, and avoidance of activity 
that causes increased back pain.  The veteran stated that he 
lived and worked with his back pain.  

The 40 percent rating was continued based on the May 1999 VA 
examination report wherein the examiner observed muscle spasm 
in the lumbodorsal muscles and painful motion.  The examiner 
noted that, during a period of flare-up, the veteran's range 
of motion of the low back would result in a 15 percent loss 
of functional ability.  

However, on review, the Board cannot find given the recorded 
manifestations that the VA examination in May 2001 did 
reflect improvement in the service-connected low back 
condition as required by the provisions of 38 C.F.R. §  
3.344.  

First, the Board notes that the veteran's complaints 
consistent with his having low back pain with periodic flare-
ups and numbness in the legs were repeated at the time of the 
May 2001 examination.  

Significantly, the recorded overall range of low back motion 
was less than that shown on the earlier examinations.  He was 
also noted to have hypoactive reflexes in the lower 
extremities as previously observed.  

Finally, it was again recorded that the service-connected 
disability picture was manifested by X-ray evidence of 
degenerative arthritis and a history consistent with 
recurrent lumbosacral sprains with some limitations during 
acute flare-ups.  

While the earlier VA examinations noted the presence of 
muscle spasm, the May 2001 examination did not specifically 
address this finding.  The examination in May 2001 did not 
opine as to whether the service-connected low back disability 
had improved since earlier examinations. 

Accordingly, based on its review of the medical record, the 
Board finds no basis for concluding that the service-
connected low back disability had undergone the required 
improvement on reexamination so as to support the reduction 
in this case.  As such, the reduction was not proper and is 
void ab initio.   



ORDER

Restoration of the 40 percent rating for the service-
connected residuals of lumbosacral strain is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


